DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanita et al. (5,063,334) in view of McNestry et al. (8,085,286).

Regarding claim 1, Tanita teaches a thermal printing apparatus comprising:
	a first support piece (fig. 2, item 38);
	a second support piece (fig. 2, item 30) coupled with the first support piece through a first track portion (fig. 2, items, 34a, 34b) that allows the first support piece to move along a first axis (fig. 1, R axis);
	a third support piece (fig. 2, item 22/26/housing on which 22/26 are necessarily mounted) coupled with the second support piece through a second track (fig. 2, items 24a, 24b) that allows the second support piece to move along a second axis (fig. 2, Z axis);
	a first spindle (fig. 2, item 42) coupled with the third support piece (see fig. 2);
	a second spindle (fig. 2, item 44) coupled with the third support piece (see fig. 2); 
	at least four drive-belt guides (fig. 2, items 48, 50,52, 54) coupled with at least the second support piece (see fig. 1);

	one or more second motors (fig. 2, items 62, 72) coupled with the first spindle and with the second spindle, the one or more second motors being operable to move the drive-belt by rotating the first spindle and the second spindle in a same direction or in different directions, by a same amount or by different amounts, thereby causing the thermal transfer printhead to move with the first support piece along the second axis, along the first axis, or along the first axis and the second axis (see fig. 2).
Tanita does not teach a supply spool to provide and inked ribbon;
a take-up spool to receive the inked ribbon, the inked ribbon extending between the supply spool and the take-up spool;
one or more first motors coupled with one or both of the supply spool and the take-up spool, the one or more first motors being operable to drive one or both of the supply spool and the take-up spool to move the inked ribbon between the supply spool and the take-up spool; 
a peel roller, the peel roller being positioned relative to the thermal transfer printhead to hold the inked ribbon extending between the supply spool and the take-up spool away from the substrate. McNestry teaches this (McNestry, fig. 1, Note supply spool 42, take-up spool 43, head 3, peel roller 45, and note that at least one motor is necessarily present to drive spools because, without such motor, the device would not function). It would have been obvious to one of ordinary skill in the art at the time of invention to add McNestry’s thermal printer device to the two-axis moving system disclosed by Tanita because doing so would amount to combining prior art elements 
	Upon combination of McNestry with Tanita, the resultant device would be arranged so that the peel roller and the thermal head were coupled with the first support piece and wherein the drive-belt being connected to the thermal transfer printhead or the first support piece. Note that, upon combination, McNestry’s item 6 (with all components mounted thereon) would take the place of Tanita’s item 38/18. 

Claims 2-7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanita in view of McNestry as applied to claim 1 above, and further in view of Webster (2,675,291).

	Regarding claim 2, Tanita in view of McNestry teaches the thermal transfer printer according to claim 1, comprising:
	a third spindle (Tanita, fig. 2, item 46) coupled with the third support piece. Tanita in view of McNestry does not teach a fourth spindle. Webster teaches four spindles (Webster, see fig. 5, note spindles 20, 22, 16, 18). It would have been obvious to one of 
	wherein the at least four drive-belt guides are exactly four drive-belt guides coupled with the second support piece, and the drive-belt forms a continuous loop around the exactly four drive-belt guides and the first, second, third and fourth spindles (Tanita, fig. 2, Webster, see fig. 1).

	Regarding claim 3, Tanita in view of McNestry and Webster teaches the thermal transfer printer according to claim 2, wherein the first axis is orthogonal to the second axis, and the drive-belt is attached directly to the first support piece (Tanita, see fig. 2).

	Regarding claim 4, Tanita in view of McNestry and Webster teaches the thermal transfer printer according to claim 3, wherein the peel roller is coupled directly with the first support piece (McNestry, see fig. 1, Note that peel roller 45 is mounted on McNestry’s first support piece 52. Note that, upon combination of McNestry with Tanita, all limitations would be met).

	Regarding claim 5, Tanita in view of McNestry and Webster teaches the thermal transfer printer according to claim 4, wherein the first and second spindles have a same diameter, and the thermal transfer printhead and the peel roller move with the first support piece along either (a) the first axis or (b) the second axis responsive to one or 
	Further, note that according to MPEP 1114, the manner of operation of a device does not differentiate an apparatus from the prior art. Here, Tanita in view of McNestry teaches all structural and operational elements of the claimed invention. However, even if the prior art combination did not teach the operational elements, such elements would be directed solely to the manner of operating the device and thus would not distinguish the claimed invention from the prior art.  
	
 	Regarding claim 6, Tanita in view of McNestry and Webster teaches the thermal transfer printer according to claim 4, wherein the first and second spindles have a same diameter, and the thermal transfer printhead and peel roller move with the first support piece along the first axis and the second axis simultaneously responsive to the one or more second motors rotating the first and second spindles at different rotational velocities (Tanita, see fig. 2, note diameters, note that all claimed movements can be executed by the prior art device).
	Further, note that according to MPEP 1114, the manner of operation of a device does not differentiate an apparatus from the prior art. Here, Webster in view of McNestry teaches all structural and operational elements of the claimed invention. However, even if the prior art combination did not teach the operational elements, such 
	
 	Regarding claim 7, Tanita in view of McNestry and Webster teaches the thermal transfer printer according to claim 1, wherein the third support piece comprises a backing plate, and the first and second spindles are rotatably mounted on the backing plate (Tanita, see fig. 2, Note that the backing plate is being defined as whatever plate/housing the first and second spindles are necessarily mounted in the figure). 

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanita.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853